PETERS, J.
I concur in the affirmance of the judgment relating to guilt. I do so reluctantly because I think that under the rules laid down in Preston v. United States, 376 U.S. 364 [11 L.Ed.2d 777, 84 S.Ct. 881], the search and examination of the automobile were illegal. But as I have already pointed out in my concurring opinion in People v. Webb, 66 Cal.2d 107, 128 [56 Cal.Rptr. 902, 424 P.2d 342], the Preston ease has, in effect, been overruled by the majority rule adopted in Cooper v. California, 386 U.S. 58 [17 L.Ed.2d 730, 87 S.Ct. 788]. Solely by compulsion of the rule laid down in that ease, I agree that the rule of Preston is not applicable.
I also concur in that portion of the majority opinion reversing the judgment insofar as the penalty is concerned.